 

Exhibit 10.49

AFFINION GROUP HOLDINGS, INC.

2007 STOCK AWARD PLAN

RETENTION AWARD AGREEMENT

THIS RETENTION AWARD AGREEMENT (the “Agreement”), is made, effective as of the
____ day of March, 2015 (hereinafter the “Date of Grant”), between Affinion
Group Holdings, Inc., a Delaware corporation, (the “Company”), and __________
(the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Affinion Group Holdings, Inc. 2007 Stock
Award Plan, as amended (the “Plan”), pursuant to which retention awards may be
granted; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant a retention award, subject to
the terms set forth herein (the “Award”).

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1. Grant of Retention Award. The Company hereby grants to the Participant, on
the terms and conditions set forth in this Agreement and as otherwise provided
in the Plan, on the Date of Grant an Award consisting of ________ retention
units (“RUs”) and a cash retention award equal to $_________ (the “CRA”).  On
any given date, the value of each RU shall equal the Fair Market Value of one
share of Common Stock.  The RUs shall be credited to a separate account
maintained for the Participant on the books of the Company (the “Account”).  
The Award shall vest and settle in accordance with Section 3 hereof.

2. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference.  Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan.  The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations under them, and its decision shall be binding and
conclusive upon the Participant and the Participant’s legal representative in
respect of any questions arising under the Plan or this Agreement.

3. Terms and Conditions. The number of RUs and the amount of the CRA granted to
the Participant that will actually vest and be settled shall be determined on
the basis of the Participant’s continued service with the Company as set forth
in Section 3(a) hereof.

(a) Service Vesting. The RUs and the CRA shall vest in two (2) substantially
equal installments on each of March 15, 2016 and March 15, 2017 (each such date,
a “Vesting Date”), subject to the Participant’s continued service with the
Company on each applicable Vesting Date.  

(b) Settlement. To the extent the RUs and the CRA become vested in accordance
with Section 3(a) above on a given Vesting Date, (i) with respect to the RUs
that become vested on such Vesting Date, the Company shall issue and deliver to
the Participant (and upon such settlement, the RUs shall cease to be credited to
the Account) one share of Common Stock for each such RU, subject to applicable
withholding taxes, and (ii) with respect to the portion of the CRA that becomes
vested on such Vesting Date, the Company shall pay to the Participant an amount
in cash equal to the vested portion of the CRA, subject to applicable
withholding taxes, in each case, as soon as practicable following the Vesting
Date but in no event later than the sixtieth (60th) day following the Vesting
Date (such date, the “Settlement Date”).

(c) Restrictions. The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of decent and distribution
or as otherwise permitted by the Committee) and may not be subject to lien,
garnishment, attachment or other legal process.  The Participant acknowledges
and agrees that, with respect to the Award, the Participant has no voting rights
with respect to the Company unless and until the RUs subject to the Award are
settled in shares of Common Stock pursuant to Section 3(b) hereof.

1

--------------------------------------------------------------------------------

 

(d) Effect of Termination of Services. If the Participant’s service with the
Company terminates for any reason, any then unvested portion of the Award shall
be forfeited without further consideration to the Participant.  For the
avoidance of doubt, in the event that the Participant’s service with the Company
terminates other than for Cause after the applicable Vesting Date but prior to
the applicable Settlement Date, the RUs and the portion of the CRA that become
vested on such Vesting Date will remain payable on such Settlement Date.  In the
event that the Participant’s service with the Company terminates for Cause, any
then unpaid portion of the Award, whether vested or unvested, shall be forfeited
without further consideration to the Participant.

(e) Dividend Equivalents. If any cash or in-kind dividends are paid with respect
to the shares of Company Common Stock underlying the RUs prior to the applicable
Vesting Date for such portion of the Award, the Company shall pay to the
Participant an amount (either in cash or shares of Common Stock, as determined
by the Committee) without interest, upon the Settlement Date for such portion of
the Award, as if each RU subject to the Award were one share of Common
Stock.  For the avoidance of doubt, dividend equivalents shall not be payable
with respect to the CRA portion of the Award.

(f) Compliance With Securities Laws. The Company will not be required to issue
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933,
as amended, or any other applicable federal or state securities laws or
regulations.  Prior to the issuance of any shares pursuant to this Agreement,
the Company may require that the Participant (or the Participant’s legal
representative upon the Participant’s death or disability) enter into such
written representations, warranties and agreements as the Company may reasonably
request in order to comply with applicable securities laws, with this Agreement
or otherwise.  The Company may also delay issuance of shares of Common Stock
hereunder to the extent set forth in Treasury Regulation section
1.409A-2(b)(7).  Any shares acquired by the Participant may bear a restrictive
legend summarizing any restrictions on transferability applicable thereto,
including those imposed by federal and state securities laws.

(g) Taxes. Upon the settlement of the Award in accordance with Section 3(b)
hereof, the Participant shall recognize taxable income in respect of the Award
and the Company shall report such taxable income to the appropriate taxing
authorities in respect of the Award as it determines to be necessary and
appropriate.  The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise (including, without limitation, in settlement of RUs
and the CRA granted hereunder), an amount sufficient to satisfy all federal,
state and local withholding tax requirements, as applicable.  The Participant
shall satisfy any required withholding obligation with respect to the CRA in
cash and with respect to the RUs by having the Company withhold shares of Common
Stock acquired in connection with the settlement of such RUs.  

(h) Rights as a Stockholder. Upon and following settlement of the Award on each
applicable Settlement Date, the Participant shall be the record owner of any
shares of Common Stock delivered upon such settlement unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a common stockholder of the Company (including voting rights),
subject in each event to the Company’s Management Investor Rights Agreement. 
Prior to settlement in shares on the Settlement Date, as applicable, the
Participant shall not be deemed for any purpose to be the owner of shares of
Common Stock underlying the Award.

(i) Committee Authority. Notwithstanding anything herein to the contrary, the
Committee shall have sole and plenary authority to make any and all
determinations necessary for the proper administration of the Plan and the Award
granted hereunder.  All determinations by the Committee shall be final and
binding on the Company and the Participant.

4. Miscellaneous.

(a) General Assets. Amounts credited to the Participant’s Account under this
Agreement, if any, shall continue for all purposes to be part of the general
assets of the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.  

(b) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Affinion Group Holdings, Inc.
6 High Ridge Park Road
Stamford, CT 06905
Facsimile: (203) 956-1206
Attention: Executive Vice President, Human Resources

2

--------------------------------------------------------------------------------

 

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d) No Rights to Continue Service. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

(e) Bound by Plan. By signing this Agreement, the Participant acknowledges that
he has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(f) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(g) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.  By signing this Agreement and accepting the Award
hereunder, the Participant acknowledges and agrees that any rights and
entitlements the Participant may have under that certain Performance Incentive
Award Agreement, dated on or about April 1, 2014, are hereby extinguished.

(h) Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j) Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(k) Lock-Up Agreement. The Participant hereby agrees that the Participant will
not, without the prior written consent of the managing underwriter of the
Company’s initial public offering pursuant to a registration statement declared
effective under the Securities Act of 1933, as amended (the “IPO”), during the
period provided for in the Management Investor Rights Agreement, as referenced
above (i) lend, offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise dispose of or transfer, directly or
indirectly, any shares of Common Stock received by the Participant upon
settlement of the RUs (“RU Shares”) held immediately prior to the effectiveness
of the registration statement for the IPO or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of the RU Shares, whether any such transaction
described in clauses (i) or (ii) above is to be settled by delivery of RU Shares
or other securities, in cash or otherwise.

(f) Settlement Restriction. Notwithstanding any other provision of the Plan or
this Agreement to the contrary, prior to the Restriction Release Date (as
defined below), the Company may restrict the settlement of the Award in shares
of Common Stock if, at the time of such settlement, the Company has more than
450 “holders of record” (as understood for purposes of Section 12(g) of the
Exchange Act) of shares of Common Stock.  The limitations set forth in the
immediately preceding sentence shall not prohibit: (i) settlement of the Award
in shares of Common Stock if, immediately prior to the settlement, the
Participant is a holder of record of shares of Common Stock or (ii) settlement
of the Award in shares of Common Stock so long as after giving effect to such
settlement the Company has no more than 450 holders of record of Common Stock.
In the event that the settlement of the Award is restricted pursuant to the
foregoing, the Committee may provide that settlement of the Award will be made
in cash in lieu of shares of Common Stock.  For purposes of this Agreement,
“Restriction Release Date” shall mean the date on which the Company has a class
of equity securities registered under Section 12(b) or Section 12(g) of the
Exchange Act.

3

--------------------------------------------------------------------------------

 

(g) Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein shall either be exempt from the requirements of Code
Section 409A, or shall comply with the requirements of Code Section 409A, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A.  If the
Participant notifies the Company (with specificity as to the reason therefor)
that the Participant believes that any provision of this Agreement  would cause
the Participant to incur any additional tax or interest under Code Section 409A
or the Company independently makes such determination, the Company shall, after
consulting with the Participant, reform such provision (or award of compensation
or benefit) to attempt to comply with or be exempt from Code Section 409A
through good faith modifications to the minimum extent reasonably
appropriate.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Participant and the Company without violating the
provisions of Section 409A. Notwithstanding the foregoing, none of the Company,
its Affiliates, officers, directors, employees, or agents guarantees that this
Agreement complies with, or is exempt from, the requirements of Code Section
409A and none of the foregoing shall have any liability for the failure of this
Agreement to comply with, or be exempt from, such requirements.

[Remainder of page intentionally left blank; signature page to follow]

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

AFFINION GROUP HOLDINGS, INC.

 

 

By:

 

Name:

Title:

 

PARTICIPANT

 

[Name of Participant]

 

 